        Case 1:19-cv-00130-HSO Document 1 Filed 04/21/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CHRISTOPHER BRYAN SMITH


v.                                                Criminal No. 1:18cr8-HSO-JCG-1
                                                         Civil No. 1:19cv130-HSO


UNITED STATES OF AMERICA


                     FINAL JUDGMENT OF DISMISSAL

     BEFORE THE COURT is Defendant Christopher Bryan Smith’s Motion [47] to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody Pursuant to

28 U.S.C. § 2255. For the reasons given in the Memorandum Opinion and Order

denying Defendant’s Motion [47] to Vacate, the Court hereby enters judgment,

pursuant to Federal Rule of Civil Procedure 58.

      ACCORDINGLY, IT IS, HEREBY ORDERED AND ADJUDGED that, this

case is DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 21st day of April, 2020.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
